The opinion of the Court was delivered, by
Black, C. J.
An inquest may be set aside where the jury has made a plain mistake of fact or law, or where fraudulent arts have been practised by an interested party to procure such a report as he'desires. A valuation of the land at a grossly inadequate price, may be evidence of mistake or fraud. But there is nothing here which shows, with ■ any degree of certainty, that the land was valued at less than a fair price. The preponderance of the evidence is greatly in favor of the opinion that the price fixed on it by the jury was about the true one.
The offer of one of the younger heirs to give more for it does not oblige us to believe that the jury and nine-tenths of the witnesses were mistaken in their estimate. There are many reasons why such an offer should not be listened to. If a fair appraisement has been made, and the eldest son is willing to take it, it is his right to have it; and that right cannot be defeated by another heir who thinks he can afford to go higher. The law does not put up the estate to the highest bidder among the children of a decedent, but provides a mode of adjusting its value according to the truth, and then at that value offers it to the heirs in a certain prescribed order. This prevents the justice of the distribution from being disturbed by their rivalry, ignorance, errors, or caprices, and gives no unfair advantage to one who is rich over another who is less able to compete with him.
We do not perceive any reason for setting aside the inquest in *377the conduct of the jury. There was nothing which amounted to misbehavior.
Decree affirmed.